Citation Nr: 1739366	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 10 percent for service-connected chronic migraine and tension-type headaches prior to January 14, 2009, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Seth A. Director, Esq., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

In December 2011, the Veteran and his spouse testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claims were previously before the Board in April 2012 and September 2014 when they were remanded for further development.  In the September 2014 remand, the Board took jurisdiction of the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand the Veteran was provided a VA examination in September 2014 for his chronic migraines and possible traumatic brain injury (TBI).  Given the nature of the in-service head injury (in which the Veteran was struck in the head with the butt of a rifle) that resulted in the now service-connected migraine headaches, it was contemplated that the examination would clarify whether that injury equates to a TBI.  If so, that would implicate consideration of Diagnostic Code 8045 pertaining to the residuals of TBI.  An April 2012 VA examiner opined that the Veteran's headaches were the result of head trauma.  The September 2014 examiner answered "no" to whether the Veteran ever had a TBI or residuals of, but only gave a cursory discussion of the circumstances of the Veteran's in-service injury.  The Board finds the opinion inadequate.  The examiner noted the Veteran's self-report that he had been hit in the face with a rifle butt, but he did not remember the details.  Service connection has been granted for headaches and facial nerve damage as a result of that incident; the Board finds a further discussion of whether this equates to a TBI is required of the examiner.  

That examination was the basis of a January 2017 Supplemental Statement of the Case (SSOC) issued by the RO continuing a denial of the Veteran's claims.  Following the issuance of the SSOC there was a large amount of evidence associated with the record.  This evidence included private and VA medical records as well as lay statements by the Veteran.  This evidence includes private medical records from Cognitive Therapy and Consultation, authored by Dr. D.D., from April 2017 that indicate that the Veteran's service-connected chronic migraine's had gotten worse.  Specifically, Dr. D.D. provided that "persistent headaches and accompanying depression are making it increasingly difficult for Mr. [redacted] to fulfill his responsibilities at his place of business" and "headaches frequently increase in intensity."  Since the Veteran's last VA examination was conducted almost three years prior to the submission of these medical opinions the Board finds a new VA examination is required. 

Furthermore, since the Board's previous remand the Veteran has added a new claim for service connection for a major depressive disorder/anxiety to include as secondary to the Veteran's service-connected migraines.  As the adjudication of this issue may impact upon the claim of entitlement to a TDIU and whether the headache disability should be evaluated as a TBI, the issues are inextricably intertwined.  Thus, a decision by the Board on the TDIU claim currently on appeal would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional medical records of treatment he has received for his service-connected chronic migraines that he has not yet provided.  The RO should secure for the record copies of complete pertinent clinical records (i.e., those not already associated with the claims folder) from any sources identified, including updating any VA medical records.

2.  After obtaining the above evidence to the extent available, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected chronic migraine and tension headaches.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran the examiner should provide an opinion as to the following:  

(a)  Is it at least as likely as not that the circumstances of the Veteran's in-service injury that caused the headaches (a hit to the head with a rifle butt) equate to a TBI?  The examiner should comment on the April 2012 VA examination that noted the headaches were due to "head trauma."

(b)  Whether the Veteran's chronic migraine and tension-type headaches have been prostrating in nature and, if so, the frequency of such prostrating attacks throughout the course of the instant appeal, dating to December 2000, whether such attacks are or have been productive of severe economic inability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, take all appropriate action to develop and adjudicate the issue of entitlement to service connection for major depressive disorder/anxiety, to include as secondary to chronic migraines.  

4.  Thereafter, take all appropriate action on the TDIU claim, to include obtaining a medical opinion on the functional impairment related to his service-connected disabilities.

5.  Thereafter, if and only if it is determined that the Veteran's service-connected disabilities render him unemployable and the minimum percentage requirements of 38 C.F.R. § 4.16(a) are still not met, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Thereafter, readjudicate the claims (to include consideration of DC 8045 for the headache disability if appropriate).  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




